Citation Nr: 0509601	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1953.  He died in January 1999 and the appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied the benefit that is the subject of the current 
appeal.

In January 2001 the Board remanded this case to the RO for 
further development.  In this remand, it was noted that the 
appellant also seemed to be seeking entitlement to dependency 
indemnity and compensation benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002), but it was noted that the RO 
had not yet adjudicated this issue.  Accordingly, this issue 
was referred to the RO for adjudication.

In its January 2001 remand, the Board also noted that the 
March 1999 rating decision by the RO also denied entitlement 
to dependents educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 (West 2002) and that the appellant had 
not made reference to this matter in her June 1999 notice of 
disagreement.   Nonetheless, the RO issued a statement of the 
case in September 1999 that included the issue of entitlement 
to Chapter 35 benefits and the appellant subsequently 
submitted a VA Form 9 in which she indicated that she wished 
to appeal all the issues included in the statement of the 
case.  The Board therefore considered the VA Form 9 to be a 
notice of disagreement in regard to the issue of entitlement 
to Chapter 35 benefits.  Accordingly this issue was remanded 
to the RO in order that the appellant could be provided with 
a statement of the case in regard to this issue.

In November 2001, the RO denied entitlement to dependency 
indemnity and compensation benefits under the provisions of 
38 U.S.C.A. § 1318.  The RO informed the appellant of this 
determination in November 2001, but she did not thereafter 
file a notice of disagreement in regard to this issue.  
Therefore the issue of entitlement to dependency indemnity 
and compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 is not before the Board for appellate consideration.

In February 2002, the RO issued a statement of the case in 
regard to the issue of entitlement to dependents educational 
assistance under the provisions of 38 U.S.C.A. Chapter 35.  
The appellant did not file a substantive appeal in response 
to the February 2002 statement of the case.  Therefore, this 
issue is also not before the Board for appellate 
consideration.  Only the issue of entitlement to service 
connection for the cause of the veteran's death is before the 
Board for appellate consideration at this time.

In May 2003, the Board received an opinion from a medical 
professional in the Veterans Health Administration in 
accordance with 38 C.F.R. § 20.901(a) (2004).   The opinion 
was submitted to the appellant's representative for review 
and comment in June 2003.  The appellant's representative 
responded in a brief dated August 11, 2003.

In the Brief the representative listed the issues as 
including entitlement to dependent's education benefits and 
benefits under the provisions of 38 U.S.C.A. § 1318.  Setting 
aside any questions of timeliness, the representative's 
statement cannot constitute a notice of disagreement or 
substantive appeal as to these issues.   The representative's 
statement was submitted to the Board.  A notice of 
disagreement or substantive appeal must be submitted to the 
agency of original jurisdiction that entered the 
determination being appealed.  38 U.S.C.A. §§ 7105(b)(1), 
(d)(3) (West 2002); 38 C.F.R. § 20.300 (2004).

In September 2003 the Board remanded this case to the RO for 
further development due to the receipt of additional service 
medical records.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the appellant and her representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the appellant 
and what information or evidence VA will attempt to obtain on 
the appellant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA requirements.  
Specifically, the February 2001 letter from the RO to the 
appellant fails to notify the appellant that she should 
submit all relevant evidence in her possession.  38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand is required in order to correct this 
deficiency.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or AMC should take steps to 
notify the appellant and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim on appeal; of 
what information or evidence the 
appellant should provide, and what 
information or evidence VA will attempt 
to obtain on her behalf; and that she 
should submit relevant evidence in her 
possession.  

2.  Then re-adjudicate the claim, and if 
it is not granted, issue a supplemental 
statement of the case.  Return the case 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


